Citation Nr: 9927818	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  95-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
prior to October 27, 1994 for severe left patello-femoral 
arthritis, post-operative patella realignment, aggravated by 
service.

2.  Entitlement to a rating in excess of 30 percent from 
October 27, 1994 for severe left patello-femoral arthritis, 
post-operative patella realignment, aggravated by service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
February 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating action from the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran's claim was subsequently forwarded 
to the Los Angeles, California VARO.  

In June 1997 the Board granted entitlement to increased 10 
percent evaluations for a heel spur on the right foot and a 
heel spur on the left foot (prior to October 21, 1996).  It 
denied entitlement to a rating greater than 10 percent for a 
heel spur of the left foot.  The Board remanded the issues of 
entitlement to an increased (compensable) evaluation for 
chondromalacia patella of the left knee prior to October 21, 
1996, and entitlement to an increased evaluation for 
chondromalacia patella of the left knee for further 
development.  

In May 1999 the RO assigned a 10 percent rating for left 
lower extremity disability recharacterized as severe left 
patello-femoral arthritis, post-operative patella 
realignment, aggravated by service from February 8, 1992.  
The RO assigned a 30 percent rating for severe left patello-
femoral arthritis, post-operative patella realignment, 
aggravated by service from October 27, 1994.  In rendering 
this decision, the RO specifically concluded that a deduction 
for any disability due to the veteran's pre-existing 
condition was not warranted.  

The veteran has not indicated satisfaction with this 
decision.  The veteran is generally presumed to be seeking 
the maximum benefit available by law, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  These issues have since been returned to the 
Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Prior to October 27, 1994, the probative medical evidence 
shows that the veteran's left knee disability was not 
manifested by compensable limitation of motion, recurrent 
subluxation or instability, impairment of the tibia and 
fibula.  

3.  Prior to October 27, 1994, the veteran's left knee 
disability was manifested by additional functional loss due 
to pain and crepitation.  

4.  As of October 27, 1994 the veteran's left severe left 
patello-femoral arthritis, post-operative patella realignment 
is manifested by significantly limited range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for severe left patello-femoral arthritis, post-
operative patella realignment, aggravated by service, prior 
to October 27, 1994, have not been met.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.322, 4.1, 4.2, 4.22, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5257, 5260, 5261, 
5262 (1998).  

2.  The criteria for an increased evaluation of 40 percent 
for severe left patello-femoral arthritis, post-operative 
patella realignment, aggravated by service, from October 27, 
1994, have been met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.322, 4.1, 4.2, 4.22, 4.40, 4.45, 4.59, 4.68, 
4.71a, Diagnostic Codes 5010-5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Prior to entering military service, the record shows that the 
veteran was admitted to Centinela Valley Community Hospital 
after injuring her left knee.  The veteran was admitted for 
surgery where she was given a pre-operative diagnosis of 
subluxation of the left patella.  The veteran underwent a 
patellar realignment of the left knee.  During the procedure 
it was noted that the veteran had an increased Q angle of the 
patella.  It was noted that there was no chondromalacia, no 
articular damage, and no internal derangement, other than the 
alignment of the patella.  

The veteran entered into military duty in August 1991.  
During the entrance examination, it was noted that the 
veteran had had previous left knee surgery.  Examination of 
the left knee revealed normal conformation, range, and 
stability.  X-rays of the knees found patella alignment to be 
equal.  The veteran was diagnosed with a history of internal 
derangement of the left knee and a probable dislocation of 
the patella with subsequent surgical correction and no 
evidence of residual disability.  The examiner concluded that 
the veteran appeared to have fully recovered from her left 
knee injury.  

Upon entering military training, medical records show that 
the veteran sustained an injury to her left knee while doing 
muscle failure training.  An x-ray taken in December 1991 
showed no evidence of a fracture in the left knee.  It was 
also noted that there was no evidence of effusion or other 
remarkable soft tissue findings.  

In January 1992 the veteran was referred for a Medical Board 
evaluation.  On examination, there was tenderness to 
palpation of the retropatellar area.  Active range of motion 
was from 0 to 130 degrees.  There was no effusion, and there 
was 1+ edema of the prepatellar area of the left knee.  X-
rays were found to be basically normal.  It was noted that 
there was a healed surgical site indicative of a patellar 
realignment.  It was also noted that x-rays revealed 
questionable slight angulation of the patella on the femoral 
groove, indicative of a subluxating patella.  The veteran was 
diagnosed with a left patellar realignment with patellar 
subluxation.  It was further concluded that this condition 
had existed prior to service.  Medical separation from 
service was advised.  

In January 1991 the veteran submitted an application alleging 
service connection for, in pertinent part, a left knee 
injury.  

On April 7, 1993 the veteran underwent a VA general medical 
examination.  The veteran reported occasional soreness and 
discomfort in the medial aspect of her knee with extreme 
overuse with heavy straining and lifting.  She reported 
occasional slight instability on squatting and bending, but 
that there was no serious disability resulting from this.  
Examination revealed full range of motion in the knees.  A 
slight depression was noted in the area just medial to the 
patella.  It was noted that there did not appear to be any 
gross deformity about the knee.  The veteran reported slight 
discomfort on full extension of the knee.  The circumference 
of the knees was found to be equal.  The x-ray report, dated 
April 7, 1993, was interpreted as being unremarkable.  

On April 12, 1993 the veteran underwent a VA examination of 
the joints.  The veteran reported having a variable ache over 
the medial aspect of the left knee.  No actual history of 
locking was noted, although occasional snapping was reported.  
On examination, the veteran demonstrated a normal gait 
without any evidence of a limp or discomfort.  The knees 
appeared identical except for the presence of a 2.5 inch scar 
over the anterolateral aspect of the left knee.  There was no 
swelling noted in the left knee.  There was definite 
crepitation underneath the patella on motions of the left 
knee.  Both knees were stable and rotation tests were 
essentially normal.  

Range of motion was described as full in both knees.  Flexion 
was described as being 137 degrees.  There was no evidence of 
muscle atrophy and both thighs and knees were found to have 
the same circumference.  Reflexes were equal and active.  

It was concluded that the x-ray taken of the left knee on 
April 7 was insufficient.  The examining physician ordered 
more x-rays, and concluded, upon examination of these x-rays, 
that the left knee patella was low, which he found was 
consistent with considerable chondromalacia of the left 
patella.  The space between the patella and the femur was 
noted as seeming far less than on the right side.  This was 
also found to be consistent with chondromalacia.  

Outpatient treatment notes from the Fresno VA Medical Center 
(VAMC) for the period between September 1994 and December 
1994 show no specific notation of treatment for the veteran's 
left knee.  They only show treatment for the veteran's heels.  

In June 1995 the veteran provided testimony at a personal 
hearing at the VARO.  The veteran reported that a fracture 
had been found on her left knee during her VA examination.  
Transcript, pp. 8-9.  She stated that an x-ray technician had 
pointed out that she had a fracture.  She testified that a 
radiologist also told her that she had a fracture or stress 
fracture.  Tr., p. 9.  The veteran testified that her knee 
locked up on her, would give out after standing or walking 
for too long.  Tr., pp. 10-11.  She reported that she always 
had an ache in her knee and that she would experience 
swelling when she was on her leg for too long.  Tr., pp. 11-
12.  She also testified to having crepitation.  Tr., p. 12.  

In January 1996 the veteran was granted service connection 
for chondromalacia, assigning a non-compensable rating.  The 
veteran expressed her agreement with the decision to service 
connect chondromalacia; however, she disagreed with the 
assignment of a noncompensable rating.  

Records from the Loma Linda VAMC show that the veteran 
requested an evaluation of her left knee in June 1996.  The 
veteran reported left knee pain.  Examination revealed marked 
crepitus on range of motion testing, especially on extension.  
There was positive effusion.  The veteran was diagnosed with 
left knee pain.  

The veteran was next seen at Loma Linda in September 1996 
with worsening pain and decreased ambulation.  She also 
reported that her knee was giving out and popping.  On 
examination, active range of motion was from 0 to 110 degrees 
with positive pain, crepitus, popping, patellar popping, 
patellar femoral compression tenderness, and a positive 
McMurray's sign.  An x-ray of the left knee was interpreted 
as showing patellofemoral joint narrowing.  The veteran was 
diagnosed with patellofemoral syndrome.  The veteran was 
started on physical therapy.  

In October 1996, the veteran underwent a VA joints 
examination.  The veteran reported pain with sitting for any 
length of time, and with extended walking.  She reported that 
she had had to have a ramp built to enable her to get up to 
her mobile home.  Climbing stairs reportedly caused 
significant pain.  The veteran reported that her pain was a 
seven or eight out of ten progressing sometimes to a ten out 
of ten.  She also reported locking and giving away.  

Examination revealed a negative Lachman's, a negative pivot 
shaft, and a negative anterior drawer.  Her knee was stable 
to varus and valgus.  There was some joint line tenderness in 
the medial side.  Her most significant finding was marked 
reproduction of pain with patellar compression.  There was no 
swelling or deformity noted on examination.  Range of motion 
was from 30 to 70 degrees.  A magnetic resonance imaging scan 
(MRI) revealed marked patellofemoral degenerative changes.  

Physical therapy notes from Loma Linda VAMC show complaints 
of knee pain, locking, decreased range of motion, and that 
her knee would give way.  February 1997 physical therapy 
notes note that range of motion in the left knee was from 10 
degrees to within normal limits.  

It was also noted that she walked with an antalgic gait.  
Orthopedic examination in February 1997 revealed a positive 
patellar grind and weakness in the quadriceps.  Arthroscopic 
surgery was discussed.  In February 1997 the veteran was 
prescribed a hinged knee brace for patellar malalignment with 
giving away of the knee.  

Progress notes from April 1997 show that the veteran had been 
discharged from physical therapy with minimal help.  A 
progress note from July 1997 noted that the veteran was two 
weeks status post left knee arthroscopy with no overall 
improvement.  The veteran demonstrated 40 degrees flexion and 
she reported that she was still falling down.  

On follow-up in September 1997 the veteran reported that her 
left knee was continuing to give way and that this was 
causing her to fall down.  Knee flexion was noted as being 48 
degrees.  Progress notes from October 1997 show continued 
complaints of left knee pain.  Range of motion was from 18 
degrees to 97 degrees.  Tenderness was still reported on 
examination.  

In January 1998 the veteran returned to Loma Linda VAMC with 
complaints of left knee pain and that it was giving away.  
Examination of the left knee revealed tenderness in the 
patella.  It was noted that there was patellar crepitus but 
no J tracking.  

The veteran was started on physical therapy in April 1998 and 
was issued a patella tracking brace in May 1998.  In May 1998 
the veteran was reporting increased left knee pain and 
swelling.  She reported to physical therapy that she was 
falling down two or three times per day.  In early June 1998 
physical therapy noted that the veteran's range of motion in 
the left knee was from 30 to 105 degrees.  The veteran 
continued to report problems with her knee giving way.  In 
late June 1998, an orthopedic progress note found that range 
of motion in the left knee was from 20 to 100 degrees.  An x-
ray was interpreted as showing decreased joint space in the 
lateral patella.  It was also noted that the patella was 
laterally tracking.  

Progress notes from July 1998 show that the veteran was 
continuing to complain of left knee pain.  Examination 
revealed lateral tracking in the left patella with positive 
crepitus and positive medial joint line tenderness.  A 
progress note from September 1998 noted that the veteran's 
left knee pain was progressively worsening.  It was noted 
that the veteran was using a patellar stabilizing brace.  She 
reported that physical therapy had made the pain worse.  
Range of motion was from 20 to 100 degrees with positive 
crepitus.  Range of motion in October 1998 was described as 
being from 25 degrees to 100 degrees with positive crepitus.  
An x-ray was interpreted as showing a left knee valgus angle 
of nine degrees.  

In March 1999 the veteran underwent a VA joints examination.  
The veteran reported progressive and excruciating pain in her 
left knee.  The veteran reported that she was currently 
working as an alcohol and drug counselor and that she had 
never been taken off work for her knee pain.  Nevertheless, 
the veteran stated that she was unable to walk for long 
distances, stand for a long time, or sit for a long time.  
She reported significant weakness in the left leg as well as 
significant instability.  

Examination revealed a healed longitudinal incision over the 
antero/lateral aspect of the left knee.  There was exquisite 
medial joint line tenderness described that was concluded to 
appear to be meniscal in nature.  It was noted that she had 
Grade II valgus atrophy and that active range of motion was 
from 30 to 90 degrees with extreme pain on the extremes of 
motion.  Passive range of motion was from 0 to 120 degrees 
with pain.  There was a prominent tibial tubercle that was 
moderately tender.  

The veteran had a significantly antalgic gait with a much 
shorter stance phase on the left than the right.  There was 
mild J-tracking of the patella with no apprehension; however, 
there was significant pain to the lateral facet with medial 
stress of the patella.  It was noted that the veteran's left 
knee was quite weak with excess fatigability.  There was a 
moderate deformity of the knee with an increased Q-angle.  


X-ray examination revealed severe bone-on-bone 
patello/femoral arthritis of the lateral facet of the left 
knee with moderate tibial/femoral degenerative joint disease.  
The veteran was diagnosed with severe left patello/femoral 
arthritis.  The examiner concluded that while the veteran's 
condition might prohibit her from performing manual labor, he 
noted that she seemed to be doing quite well as a drug and 
alcohol counselor.  He further concluded that the veteran's 
physical training in the military had aggravated a pre-
existing left knee condition.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. §4.2 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the veteran for the actual impairment of her 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, she should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994);  Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(1998).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  



However, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97.  Precedent opinions of the General Counsel 
are binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Compensation for impairment of the tibia and fibula is 
warranted for malunion of the tibia or fibula with a slight 
knee disability (10 percent), with moderate knee disability 
(20 percent), or with marked knee disability.  A 40 percent 
rating is warranted for nonunion of the tibia or fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  38 C.F.R. §§ 3.322 and 4.22 (1998).  

Pursuant to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, were amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee will not exceed the 40 percent 
evaluation under Diagnostic Code 5165.  This 40 percent 
rating may be further combined with evaluation for 
disabilities above the knee but not to exceed the above the 
knee amputation elective level.  Painful neuroma of a stump 
after amputation shall be assigned the evaluation or the 
elective site of reamputation.


Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).


A review of the record indicates that the development 
requested by the Board in its June 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, by June 1997 letter, the RO afforded the 
veteran the opportunity to identify additional treatment 
records which were pertinent to her claim and the RO obtained 
additional VA  treatment records pertaining to the veteran's 
claim.  

The record also shows that the RO scheduled (and the veteran 
attended) an independent orthopedic examination in March 
1999.  The report of the examination is thorough and 
responsive to all the Board's June 1997 remand questions, 
including the questions regarding pain, weakened movement, 
excess fatigability, range of motion, etiology, and the 
effect on the veteran's ability to work.  

The examination report indicates that the claims folder was 
reviewed by the examiner in conjunction with his examination 
of the veteran.  In particular, the examiner specifically 
noted that he had reviewed the "C" file.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that 
the development completed in this case is in full compliance 
with the Board's remand instructions.  Stegall, supra.

The Board notes that the record does not contain the actual 
April 12, 1993 x-ray reports which were conducted pursuant to 
a VA joints examination.  The Board also notes that the 
veteran has indicated that the radiologist told her that the 
x-rays demonstrated a fracture or stress fracture of her left 
knee.  

These x-ray reports are not in the record.  However, the 
Board notes that the April, 12, 1993 VA examiner specifically 
assessed these x-ray reports and concluded that they 
demonstrated findings consistent with considerable 
chondromalacia; he did not note that there was a fracture.  


No other x-rays that are present in the record have been 
interpreted as showing a definite fracture or stress 
fracture.  Furthermore, even assuming that the veteran did 
have a stress fracture, the medical evidence of record prior 
to October 27, 1994 shows (as will be discussed in further 
detail below) that the veteran's left knee disability was not 
manifested by more than a mild disability.  Therefore, the 
Board finds that the absence of these x-rays reports from the 
record is not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to her claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a).

The Board initially notes that the veteran's left knee was 
found to be essentially normal during her entrance 
examination.  The examiner concluded that the veteran had 
recovered from her pre-service knee injury and subsequent 
surgery.  Therefore, the Board concludes that a rating for 
the amount of disability resulting from a pre-existing injury 
is not warranted in this case.  See 38 C.F.R. §§ 3.322 and 
4.22.  

The veteran's left knee disability is currently rated as 30 
percent disabling from October 27, 1994 and 10 percent from 
February 8, 1992, based on Diagnostic Codes (DC) 5010-5255.  
DC 5255 contemplates impairment of the femur.  38 C.F.R. § 
4.71a, Diagnostic Codes 5250 through 5255 (1998).  The Board 
notes that the veteran is currently diagnosed with severe 
left patellofemoral arthritis.  The record shows that the 
veteran's condition has involved her left knee.  Therefore, 
it would be more appropriate to rate the veteran's left knee 
disability under the rating criteria for impairments of the 
knee and leg rather than under the criteria for impairments 
of the hip and thigh.  

After a thorough review of the evidence of record, the Board 
concludes that prior to October 27, 1994, the veteran's left 
knee disability did not warrant a rating in excess of 10 
percent.  

Regarding recurrent subluxation or instability, the Board 
notes that the veteran reported slight instability on 
squatting or bending on the April 1993 VA medical 
examination.  However, during both the April 1993 VA general 
medical and joints examinations, it was specifically noted 
that both of the veteran's knees were stable.  Rotation tests 
conducted at the April 1993 VA joints examination were 
described as normal.  It was also noted during the April 1993 
VA joints examination that the veteran walked with a normal 
gait.  This constitutes persuasive evidence that the veteran 
is not entitled to a higher or separate rating based on 
recurrent subluxation or lateral instability prior to October 
27, 1994.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

On the January 1992 Medical Board examination, the veteran's 
left knee range of motion was found to be from 0 to 130 
degrees.  Range of motion on both the April 1993 VA general 
medical and VA joints examinations was noted as being full.  
A compensable rating under DC 5260 requires extension to be 
limited to 5 degrees and DC 5261 requires flexion to be 
limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  

Therefore, the veteran's left knee disability would not 
warrant a higher rating under DC 5260 or 5261 for limitation 
of motion prior to October 27, 1994.  Nor would it warrant a 
rating based on DC 5003 for arthritis because the veteran's 
range of motion did not even meet the requirements for a 
noncompensable rating, and x-rays had not been interpreted to 
show arthritis at this point.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5010-5260 and 5261; VAOPGCPREC 23-97.  

However, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 
may provide a basis for a 10 percent rating prior to October 
27, 1994.  During the January 1992 Medical Board examination 
tenderness was noted in the left retropatellar area to 
palpation, and 1+edema in the left knee.  The veteran 
reported discomfort on extension during the April 1993 VA 
general medical examination.  Crepitus was noted on range of 
motion during both April 1993 VA examinations.  

A rating higher than 10 percent based on 38 C.F.R. §§ 4.40, 
4.45 or 4.59 is not warranted.  Range of motion was described 
as full on the April 1993 VA examinations, and range of 
motion on the January 1992 Medical Board examination was from 
0 to 130 degrees.  On the April 1993 VA joints examination, 
the veteran's gait was described as normal with no evidence 
of limp or discomfort.  Finally, on the April 1993 VA general 
medical examination, the veteran complained of only 
occasional soreness and discomfort in the knee with extreme 
overuse with heavy straining and lifting.  

On range of motion testing, it was noted that the veteran 
reported only slight discomfort on full extension of the left 
knee.  She also denied having any serious instability in the 
knee on this examination.  Her knees were found to be stable 
on examination.  On the April 1993 VA joints examination, the 
veteran was noted as only complaining of a variable ache over 
the medial aspect of the left knee, and snapping from time to 
time.  Both knees were found to be stable on examination.  
Additionally, both of these examinations found circumference 
in the knees to be symmetrical and the April 1993 VA joints 
examination noted that there was no evidence of atrophy.  For 
these reasons, the Board concludes that a rating of higher 
than 10 percent based on functional loss is not warranted 
prior to October 27, 1994.  

The probative medical evidence of record does not indicate 
that the veteran had ankylosis, dislocation or removal or 
semilunar cartilage, or malunion of the tibia and fibula 
prior to October 27, 1994.  As such, the provisions of 
Diagnostic Codes 5256, 5258, and 5262 are not for application 
and, accordingly, an increased rating for the veteran's right 
knee disability may not be assigned pursuant to these 
provisions prior to October 27, 1994.  

The probative evidence also shows that, from October 27, 
1994, the veteran is entitled to a separate 40 percent rating 
based on limitation of motion, specifically, limitation of 
extension.  Progress notes from Loma Linda VAMC show varying 
degrees of limited extension.  On the October 1996 VA joints 
examination, the veteran's extension was measured as being 
limited to 30 degrees.  



Progress notes from Loma Linda VAMC show varying measurements 
of the veteran's extension.  Between September 1996 and 
November 1997 measurements of extension limitation ranged 
from 0 degrees to 15 degrees.  

In May 1998, extension was found to be limited to 15 degrees.  
Meauresments taken in June 1998 found extension to be limited 
to 20 degrees and later to 30 degrees.  Extension was limited 
to 20 degrees in September 1998 and 25 degrees in October 
1998.  On the March 1999 VA examination, active extension was 
found to be 30 degrees.  Passive extension was found to be 0 
degrees.  

The evidence of record therefore shows that the veteran's 
limitation of extension has ranged anywhere from 0 degrees to 
30 degrees.  Since 1998 the evidence shows that extension has 
generally been measured between 15 and 30 degrees, with the 
exception of one measurement of 0 degrees on passive range of 
motion.  Three measurements were between 25 and 30 degrees, 
and two readings were under 25 degrees.  These varying 
limitations raise the issue of which rating should apply for 
limitation of extension.  

X-rays taken on the March 1999 VA examination revealed severe 
bone-on-bone patello-femoral arthritis.  The Board concludes 
that such findings, combined with numerous recent findings of 
extension being limited to over 20 degrees in the left knee, 
more nearly approximate the higher 40 percent rating for 
limitation of extension.  38 C.F.R. §§ 4.7 and 4.71a, 
Diagnostic Code 5261.  

The veteran's left knee does not warrant the maximum rating 
(50 percent) for limitation of extension because there is no 
documentation in the record of the veteran's extension being 
limited to 45 degrees or more.  Therefore, a 50 percent 
rating from October 27, 1994 based on limitation of extension 
is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

It is noted that the amputation rule found at 38 C.F.R. § 
4.68 is applicable to the current case.  The amputation rule 
provides that the combined rating for the disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  38 
C.F.R. § 4.68.  In the case at hand, the schedular evaluation 
is 40 percent for amputation of a leg at a level lower than 
the middle or lower thirds, permitting prosthesis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5165.  Therefore, the veteran's left 
knee disability may not have a combined rating in excess of 
40 percent.  

It has been established that the left knee disability 
warrants a 40 percent rating based on limitation of 
extension.  The Board has also considered the other 
provisions for rating impairments of the knee and leg, 
including 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

However, in light of the amputation rule, the Board finds 
that these provisions are not for application.  To assign an 
additional rating of even 10 percent under any of these 
provisions would result in a combined rating of 50 percent.  
38 C.F.R. § 4.25, which would therefore result in a violation 
of the amputation rule.  38 C.F.R. § 4.68.  As was stated 
above, the regulations at 38 C.F.R. § 4.68 prohibit an 
evaluation of higher than 40 percent for any combination of 
service-connected disabilities below the knee.  See 38 C.F.R. 
4.68 and 4.71a, Diagnostic Code 5165.  Therefore, the veteran 
is now rated at the highest possible evaluation for her 
service-connected left knee disability.

The record shows that the veteran has had scarring on her 
left knee.  The record also shows both pre-service and post-
service surgery on her left knee.  The Court has held that a 
separate, additional rating may be assigned if the veteran's 
knee disability is manifested by a scar that is poorly 
nourished with repeated ulceration, a scar that is tender and 
painful on objective demonstration, or a scar that is 
otherwise causative of limitation of function.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); Esteban v. 
Brown, 6 Vet. App. 259 (1998).

In the case at hand, there is no documentation of complaints 
or observations of abnormalities, such as ulceration, 
regarding the scarring on the veteran's left knee.  In fact, 
descriptions have generally noted the left knee scarring as 
being well-healed.  Furthermore, there is no documentation in 
the record noting that the veteran's scarring was tender, 
painful, poorly nourished or repeatedly ulcerated, or 
resulted in limited function of the knee.  As such, a 
separate disability evaluation for the scars is not 
warranted.

Nor is there any evidence from the record that the veteran's 
service-connected disability has resulted in damage to the 
muscles or nerves that would warrant a separate rating.  38 
C.F.R. §§ 4.73 and 4.124a (1998).  The veteran has reported 
no symptoms of paralysis, neuritis, or neuralgia, and none of 
these symptoms have been documented in the medical evidence 
of record.  Thus, the evidence does not warrant a separate 
rating based on damage to the muscles or nerves.  38 C.F.R. 
§§ 4.73, 4.124a (1998).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

As the Board noted earlier, the veteran's case involves an 
appeal as to the initial rating assigned for her severe left 
patello-femoral arthritis on the occasion of the grant of 
service connection by the RO in January 1996, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id. 
at 9.  In the case at hand, the Board notes that staged 
ratings have been assigned in this case.  The Board concludes 
that there is no clear indication that additional staged 
ratings would be appropriate in this instance.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that the evidence demonstrates that the 
veteran's severe left patello-femoral arthritis, post-
operative patella realignment, aggravated by service does not 
warrant an initial disability rating in excess of 10 percent 
prior to October 27, 1994, but does warrant an increased 
rating of 40 percent after October 27, 1994.  

Additional Matter

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1), but 
that it did not actually consider her claim in light thereof.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that neither the veteran nor her 
representative have specifically raised the issue of 38 
C.F.R. § 3.321(b)(1) on appeal.  In addition, the March 1999 
VA examiner indicated that the veteran's left knee disability 
did not appear to be interfering with the veteran's work as a 
drug and alcohol counselor.  The veteran herself reported on 
the March 1999 VA examination that she had never taken off 
from work as a result of her knee pain.  Having reviewed the 
record with the above case law, regulations, and evidence in 
mind, the Board finds no basis for further action on this 
question.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
severe left patello-femoral arthritis, post-operative patella 
realignment, aggravated by service, prior to October 27, 
1994, is denied.  

Entitlement to an increased evaluation of 40 percent for 
severe left patello-femoral arthritis, post-operative patella 
realignment, aggravated by service, from October 27, 1994, is 
granted, subject to the regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

